Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In light of applicant’s remarks and arguments filed on 6/4/2021, specifically at the top of page 5: 
“Neither of Koizumi, Kamei nor Kawazu discloses or suggests at least the start control section, as required by independent claims 1, 3, 5 and 7

The applied art does not disclose the features of claim 1, and similarly, claims 3, 5 and 7, as follows:

a start control section that when it is determined that the piston cannot pass over the compression top dead center, starts driving of the motor in a low reaction force period to start the engine, the low reaction force period being a period in which a reaction force applied to the piston by a cylinder internal pressure in the cylinder is a predetermined value or less . . . .”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747